DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment presented on the Request for Continuing Evaluation (RCE) dated February 22, 2022.
In the presented on the Request for Continuing Evaluation (RCE) dated on February 22, 2022, claims 1, 4, 7, 9, 12-13, 15-16 and 18 have been amended, and all other claims are previously presented.
Claims 1-20 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Discussion of an examiner’s amendment was taking a place with Miss Ying Li, on March 23, 2022 and April 21, 2022.  During the communications, Miss Ying Li agreed and authorized the examiner to further amend Claims 1, 4, 7, 9, 12-13, 15-16 and 18 to the amendment dated on 02/22/2022.
The Examiner’s Amendment is made to the pending claims of the amendment dated on 02/22/2022, as follows:
Claim 1:
An apparatus comprising: 
a housing arranged to hold a second device, distinct from the apparatus;
one or more sensors, at least partially supported by the housing, operable to obtain at least a portion of biometric data of a user of the second device;
a communication interface connectable to the second device;
a communication device at least partially supported by the housing, operable to receive parameters of an authentication neural network from a server through a secure channel, wherein the parameters are generated by the server upon training a remote neural network using biometric data associated with a group of different users; 
[[an]]the authentication neural network, operable to extract from the biometric data a plurality of feature vectors associated with a plurality of identifiability scores, wherein each of the plurality of identifiability scores provides a quantitative characterization of a relative uniqueness of a corresponding one of the plurality of feature vectors among [[a]]the group of different users, wherein the parameters of the authentication neural network are 
a decision unit, coupled to the authentication neural network, operable to generate an authentication score as a function of the plurality of identifiability scores and the plurality of feature vectors, determine whether or not the authentication score satisfies an authentication threshold, and gate electronic access of the user to the second device via the communication interface based on whether or not the authentication score satisfies the authentication threshold.

Claim 2:
The apparatus of claim 1 further comprising a plurality of conditioning units, coupled to the one or more sensors, operable to condition the biometric data to remove outliers and normalize the biometric data.

Claim 3:
The apparatus of claim 2, wherein the authentication neural network includes an input layer to receive the biometric data from the plurality of conditioning units.

Claim 4:
The apparatus of claim 1, wherein the authentication neural network includes a layer to extract the plurality of feature vectors based on the parameters.

Claim 5:
The apparatus of claim 1, wherein the second device includes one or more device sensors to obtain a set of biometric data to be included in the biometric data, and communicates the set of biometric data through the communication interface of the apparatus.

Claim 6:
The apparatus of claim 1, wherein the the apparatus is further operable to, via one or more of the communication interface and the communication device:
send the biometric data to [[a]]the remote neural network through [[a]]the secure channel;
receive feature vectors extracted by the remote neural network; and
forward the feature vectors extracted by the remote neural network to the decision unit for comparison.

Claim 7:
The apparatus of claim 6, wherein the decision unit includes: 
a comparator to compare the feature vectors with the plurality of feature vectors to derive a difference between the feature vectors and the plurality of feature vectors; and 
an evaluator to indicate whether the authentication score is stable based on the difference.

Claim 8:
The apparatus of claim 1, wherein the second device includes: 
a display to present candidate features to a user for selection, wherein sensors on at least one of the second device or the apparatus are capable of detecting the candidate features; and
one or more input devices to obtain a set of user-selected features from the candidate features, wherein the set of user-selected features is communicated to the apparatus via the communication interface of the apparatus.

Claim 9:
The apparatus of claim 1, wherein the authentication neural network receives updates of the parameters from the server through [[a]]the communication device of the apparatus.

Claim 10:
The apparatus of claim 1 further comprising a key generator to derive an authentication key from the plurality of feature vectors and provide the authentication key to the decision unit for generating the authentication score as the function of the plurality of identifiability scores and the authentication key.

Claim 11:
The apparatus of claim 1 further comprising a secure storage to store an identifier of the apparatus, wherein the decision unit retrieves the identifier from the secure storage and generates the authentication score as the function of the plurality of identifiability scores, the plurality of feature vectors, and the identifier.

Claim 12:
A method comprising: 
at a controller of an apparatus holding a second device distinct from the apparatus, wherein the apparatus includes a housing arranged to hold the second device, one or more sensors at least partially supported by the housing, [[and]] a communication interface connectable to the second device, and a communication device:
obtaining, via the one or more sensors, at least a portion of biometric data of a user of the second device;
receiving, by the communication device at least partially supported by the housing, parameters of an authentication neural network from a server through a secure channel, wherein the parameters are generated by the server upon training a remote neural network using biometric data associated with a group of different users;
extracting, by [[an]]the authentication neural network, from the biometric data a plurality of feature vectors associated with a plurality of identifiability scores, wherein each of the plurality of identifiability scores provides a quantitative characterization of a relative uniqueness of a corresponding one of the plurality of feature vectors among [[a]]the group of different users, wherein the parameters of the authentication neural network are 
generating an authentication score as a function of the plurality of identifiability scores and the plurality of feature vectors;
determining whether or not the authentication score satisfies an authentication threshold; and 
gating electronic access of the user to the second device via the communication interface based on whether or not the authentication score satisfies the authentication threshold.

Claim 13:
The method of claim 12, further comprising extracting the plurality of feature vectors based on the parameters.

Claim 14:
The method of claim 12, further comprising receiving, via the communication interface, a set of biometric data to be included in the biometric data from the second device.

Claim 15:
The method of claim 12 further comprising:
sending the biometric data to [[a]]the remote neural network through [[a]]the secure channel; and
receiving feature vectors extracted by the remote neural network.

Claim 16:
The method of claim 15, further comprising: 
comparing the feature vectors with the plurality of feature vectors to derive a difference between the feature vectors and the plurality of feature vectors; and
providing an indication of whether the authentication score is stable based on the difference.

Claim 17:
The method of claim 12, further comprising: 
causing the second device to present candidate features to the user for selection, wherein sensors on at least one of the second device or the apparatus are capable of detecting the candidate features; and
receiving from the second device a set of user-selected features obtained from the candidate features.

Claim 18:
The method of claim 12, further comprising receiving updates of the parameters from the server through [[a]]the communication device of the apparatus.

Claim 19:
The method of claim 12, further comprising: 
deriving an authentication key from the plurality of feature vectors; and 
generating the authentication score as the function of the plurality of identifiability scores and the authentication key.
Claim 20:
The method of claim 12, further comprising: 
retrieving the identifier from a secure storage of the apparatus; and 
generating the authentication score as the function of the plurality of identifiability scores, the plurality of feature vectors, and the identifier.

ALLOWED CLAIMS
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 and 12 are allowed based on the amendment presented dated on February 22, 2022 and the examiner’s amendment dated on April 21, 2022.
The further amended independent claim 1 now recites limitations, as follows:
An apparatus comprising:
a housing arranged to hold a second device, distinct from the apparatus;
one or more sensors, at least partially supported by the housing, operable to obtain at least a portion of biometric data of a user of the second device;
a communication interface connectable to the second device;
a communication device at least partially supported by the housing, operable to receive parameters of an authentication neural network from a server through a secure channel, wherein the parameters are generated by the server upon training a remote neural network using biometric data associated with a group of different users;
the authentication neural network, operable to extract from the biometric data a plurality of feature vectors associated with a plurality of identifiability scores, wherein each of the plurality of identifiability scores provides a quantitative characterization of a relative uniqueness of a corresponding one of the plurality of feature vectors among the group of different users, wherein the parameters of the authentication neural network are generated by the server based on training vectors unique within the group from a group of apparatuses each arranged to hold a respective user equipment used by a respective user in the group of different users; and
a decision unit, coupled to the authentication neural network, operable to generate an authentication score as a function of the plurality of identifiability scores and the plurality of feature vectors, determine whether or not the authentication score satisfies an authentication threshold, and gate electronic access of the user to the second device via the communication interface based on whether or not the authentication score satisfies the authentication threshold.
The cited reference by Scully-Power et al. (US 9,195,817) discloses a method for biometric authentication of a user of a mobile device, and a case for performing the method. The method includes, by the case, coupling the mobile device to the case, receiving from the mobile device biometric data of the user of the mobile device that was captured by the mobile device, storing the biometric data, receiving a request from the mobile device for authenticating the user of the mobile device, the request including biometric data captured by the mobile device, comparing the biometric data stored in the case and the biometric data included in the request, and sending to the mobile device a response to the request for authenticating the user of the mobile device based on a result of the comparison, wherein the response to the request is for use by the mobile device to perform an operation based on the authentication of the user. (Abstract).
The cited reference by Agrawal et al. (US 2014/0297528) discloses system and method for biometric authentication of a user using a personalised identification and associated biometric data therewith is disclosed. In one embodiment, a plurality of personalised identifiers and biometric data may be captured from a number of users and stored in a repository as stored records. The process of authentication may be divided into two phases. In the first phase, either a speech recognition or character recognition process may be applied in order to determine the text spoken or written by the user. Subsequently a few records may be fetched from the repository on the basis of text mapping. In the second phase, biometric authentication may be performed by comparing the biometric sample with the stored biometric data corresponding to the fetched records to uniquely identify a single user. Further a machine learning technique may be applied in order to peri odically refine a plurality of models stored in the repository (Abstract).
The cited reference by Jakobsson et al. (10,002,242) discloses a method that includes receiving a current biometric input, determining template similarity scores for the current biometric input, if at least one template similarity score satisfies a template similarity score criterion, then updating a false user counter value in a first numerical direction and performing an authentication process on the current biometric input, else, determining stored biometric input similarity scores for the current biometric input, if at least one stored biometric input similarity score satisfies a stored biometric input similarity score criterion, then maintaining the false user counter value, else, replacing a previously stored biometric input with the current biometric input, and updating the false user counter value in a second numerical direction opposite to the first numerical direction (Abstract).
Updated search has been conducted on the amended claims and yielded the following pertinent reference(s):
Tsatsin, et al. (2017/0357896): the invention relates to creating content embeddings using deep metric machine learning algorithms in the form of neural networks, and in particular relates to using convolutional neural networks for populating an embedding space of data that can be used for performing various types of searching.
Yuen, et al. (US 2017/0035327): the invention relates to methods, devices, and systems to identify a user of a wearable fitness monitor using data obtained using the wearable fitness monitor. Data obtained from motion sensors of the wearable fitness monitor and data obtained from heartbeat waveform sensors of the wearable fitness monitor may be used to identify the user.
While the combination of the above-mentioned references (i.e., each of the cited references or references from the updated search) teaches various portions of claimed limitations of the independent claim 1, the above-mentioned references, whether alone or in combination, at least, fails to teach or suggest the limitations regarding “… a communication device at least partially supported by the housing, operable to receive parameters of an authentication neural network from a server through a secure channel, wherein the parameters are generated by the server upon training a remote neural network using biometric data associated with a group of different users” and “wherein the parameters of the authentication neural network are generated by the server based on training vectors unique within the group from a group of apparatuses each arranged to hold a respective user equipment used by a respective user in the group of different users” in combination with the rest of the limitations recited in the independent claim 1.  That is, neither the previous cited prior-art references nor reference(s) identified from the updated search would, either singularly or in combination, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claim 12 is a method claim of the above device claim 1, and therefore, it is also allowed.
Claims 2-11 depend on the allowed claim 1, and therefore, they are also allowed.
Claims 13-20 depend on the allowed claim 12, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.C./
Examiner, Art Unit 2498        

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498